The opinion of the court was delivered by
Ross, J.
The single question presented for consideration, on the agreed facts, is the effect of the adoption by the putative father *238of an illegitimate child, under the provisions of s. 6, c. 56 Gen. Sts. Does such adoption render the child capable of inheriting property where the inheritance comes to him by reason of being the legal representative of the father ? In other words, in law, is such adopted child legitimate, except as respects the father ? No question is made but that the legislature has full power to remove all disqualifications arising from illegitimacy. Hence, the real question is in regard to the construction to be put upon the language of the statute. Its operative words, after describing what must be done by such father, to adopt such child, are, “In which case the child shall thereafter be considered, as respects the father, legitimate, and capable of inheriting; and the same rights, duties, and obligations, shall exist between such father and child as if the child were born in lawful wedlock.”
This language is to be construed according to its natural import, unless such construction would give to it a result manifestly not intended, or. fail to accomplish a result clearly intended, by the legislature. Bacon v. McBride, 32 Vt. 585. The language is guarded, and limited to defining the relations which shall exist between the father and child as the result of such adoption — “the child shall thereafter be considered as respects the father, legitimate, and the same rights * * * shall exist between such father and child as if the child were born in lawful wedlock.” This language, obviously, does not attempt to carry the results of the adoption beyond the immediate parties thereto, but rather circumscribes and limits the effect of the act to such father and child. Such, we think, is the construction to be given to the language of the statute. Hence, by the act of adoption, George F. Houghton rendered his theretofore illegitimate son, legitimate as respects him, and nothing more. To Abel Houghton, the father, and to all other kindred of George F., Frederick remained as before the adoption — an Ishmael — fillius nullius — base-born, with no heritable quality in his blood. While he could inherit directly from his father, he was incapable of representing his father in the estate of Abel Houghton — in law, the son of Geoi-ge F. Houghton, but not the grandson of Abel Houghton.
Judgment affirmed, and to be certified to the Probate Court.